DETAILED ACTION
	This is the initial Office action application 16/284,696 filed February 25, 2019.  Claims 1-14, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed February 25, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (WO 2016/025266); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 3 is objected to because the term “fin” in line 3 appears to be a misspelling of “in”.  Appropriate correction is required.
Claim 4 is objected to because it is unclear if the recitation of “[define]” is intended to be part of the claim or not.  Appropriate correction is required.
Claim 9 is objected to because it appears that the limitation “a plurality of accordion-like pleats that substantially parallel the deployment band” should read “a plurality of accordion-like pleats that are substantially parallel to the deployment band”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “each band” in line 3; however, since claim 2 previously recites “an elastic band” and claim 1 previously recites “an elastic deployment band”, it is unclear which bands the limitation “each band” is referring to.  For examination purposes, the limitation “each band” as recited in line 3 of claim 2 will be interpreted as “each elastic band” in order to clearly refer to the elastic band attached to each of the side margins.
Claim 3 is included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steindorf et al. (US 8,439,038) in view of Marx (US 8,006,694).
Regarding claim 1, Steindorf discloses a face mask (respirator 10) comprising:
a flexible layer of air-permeable filtering material (main body 12) having an upper margin, a lower margin, and transversely disposed side margins (Figs. 1-4; column 5, lines 15-19 & 37-41);
the mask (10) having a deployed configuration in which it can be placed over a user’s face, the mask (10) being foldable to a compact configuration containable in a package having smaller dimensions than those of the unfolded mask (10) (column 5, lines 27-31); and
a deployment band (deflection member 40) attached to the filtering material (12) and extending transversely of the mask (10) when the band (40) is unstressed (Figs. 1-4; column 6, lines 3-8).
However, Steindorf fails to teach that the filtering material includes a plurality of flexible layers of air-permeable filtering material secured together and that the deployment band has sufficient resiliency to self-expand to its unstressed state when the mask is removed from a package thus causing the face mask to expand to its deployed configuration.
Marx discloses a face mask (mask 20) comprising a plurality of flexible layers of air-permeable filtering material (paper layer 30, filter 26 includes inner and outer paper layers with a fibrous pad of absorbent material therebetween) secured together, the mask (20) having a deployed configuration in which it can be placed over a user’s face, the mask (20) being foldable to a compact configuration containable in a package having smaller dimensions than those of the unfolded mask (20), and an elastic deployment material (core 28 with strips 44) attached to at least one of the layers (26, 30) and having sufficient resiliency to self-expand to an unstressed state when the mask is removed from a package thus causing the face mask to expand to its deployed configuration (Figs. 1-3 & 6; column 2, lines 20-24; column 3, lines 7-15 & 25-30; column 4, lines 32-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the filtering material of the face mask taught by Steindorf to include a plurality of flexible layers of air-permeable filtering material secured together as taught by Marx for the purpose of increasing the effectiveness of the filtering properties of the face mask.  Further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the deployment band of the face mask taught by Steindorf to be elastic and having sufficient resiliency to self-expand to its unstressed state when the mask is removed from a package thus causing the face mask to expand to its deployed configuration as also taught by Marx for the purpose of enabling the mask to be quickly placed over a user’s mouth and nose when needed.
Regarding claim 4, the combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses a one-way exhaust valve (exhalation vents 61, 63) mounted to the deployment band (40) and extending through the layers disposed forwardly of the deployment band (40) to enable exhaled air to be exhausted from within the mask (Fig. 2; column 7, lines 11-36; column 11, lines 63-67).
Regarding claim 7, the combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses that the deployment band (40) is substantially straight (flat) when relaxed (column 5, lines 10-14).
Regarding claim 8, the combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses that the deployment band (40) is curved (concave, convex) when relaxed (column 6, lines 41-46).
Regarding claim 13, the combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses tie straps (straps 20) attached to each of the side margins (column 10, lines 48-57).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of Boucher et al. (US 3,664,335).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, but fails to teach an elastic band attached to each of the side margins, wherein each elastic band is shorter in length when in a relaxed state then its associated side margin, and each elastic band being attached at its ends to its associated side margin at spaced locations that are farther apart than the length of the relaxed elastic band.
Boucher discloses a face mask comprising a plurality of flexible layers of air-permeable material (inner layer 4, outer layer 6, center layer 8) secured together and an elastic band (elastic binding 10) attached to each side margin of the face mask, wherein each elastic band (10) is shorter in length when in a relaxed state then its associated side margin, and each elastic band (10) being attached at its ends to its associated side margin at spaced locations that are farther apart than the length of the relaxed elastic band (Figs. 1-3; column 2, lines 62-66 & 72-73; column 5, lines 15-32).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf and Marx to include an elastic band attached to the side margins as taught by Boucher for the purpose of providing a better seal around the periphery of the face mask.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, in further view of Boucher as applied to claim 2 above, and in even further view of Reese et al. (US 5,699,792).  The combination of Steindorf / Marx / Boucher discloses the invention substantially as claimed, as described above, but fails to teach that each of the side margins is folded to define an elongate pocket and each elastic band is contained in its associated pocket.
Reese discloses a face mask (face mask 12) comprising a plurality of flexible layers of air-permeable filtering material (cover stock 36, inner layer 38, intermediate layers 40, 42) secured together, wherein each side margin (flaps 30, 32) of the face mask is folded to define an elongate pocket (U-shaped cross section) containing an elastic band (ear loops 16, 18) (Figs. 1-2B; column 4, lines 37-40; column 5, lines 2-7 & 59-67; column 6, lines 52-55; column 7, lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf / Marx / Boucher such that each of the side margins is folded to define an elongate pocket and each elastic band is contained in its associated pocket as taught by Reese for the purpose of increasing the area of contact with a user’s face.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of Ho et al. (US 2011/0232646).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, but fails to teach that at least one of the layers is a HEPA filter adapted to entrap particles less than about 0.5 microns in size.
Ho discloses a face mask (respiratory mask 10) comprising a filter element (36) haivng a HEPA filter adapted to entrap particles less than about 0.5 microns (micrometers) in size (¶ 0023).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf and Marx such that at least one of the layers is a HEPA filter adapted to entrap particles less than about 0.5 microns in size as taught by Ho since it has been held to be within the general skill of a worker in the art to select a known filtering material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of Tayebi (US 5,419,318).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, but fails to teach that at least of the layers is impregnated with an absorptive medium.
Tayebi discloses a face mask (breathing mask 19) comprising a layer impregnated with an absorptive medium (activated charcoal) (column 4, lines 34-38).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf and Marx such that at least of the layers is impregnated with an absorptive medium as taught by Tayebi for the purpose of absorbing gases and filter particulates from breathed air.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of Haliczer (US Re. 24,549).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses that the mask is foldable in half along its length (column 8, lines 56-67; column 9, lines 1-13).  However, the combination of Steindorf and Marx fails to each that the mask is foldable in a plurality of accordion-like pleats that are substantially parallel to the deployment band and a container to contain the folded mask.
Haliczer discloses a face mask (mask 10) that is foldable in a plurality of accordion-like pleats (panels 12, 14, 16) that are substantially parallel to a transverse direction of the mask (10) and a container (envelope) to contain the folded mask (Figs. 1-6; column 2, lines 51-54; column 3, lines 17-24).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf and Marx to be foldable in a plurality of accordion-like pleats that are substantially parallel to a transverse direction of the mask and a container to contain the folded mask as taught by Haliczer for the purpose of compactly storing the mask until needed.
It is noted that since Steindorf discloses that the deployment band extends transversely of the mask and Haliczer discloses that the accordion-like pleats are substantially parallel to a transverse direction of the mask, the accordion-like pleats of the mask taught by the combination of Steindorf / Marx / Haliczer would also implicitly be substantially parallel to the deployment band.  It is also noted that since the mask taught by Steindorf is foldable in half along its length, the mask taught by the combination of Steindorf / Marx / Haliczer having the plurality of accordion-like pleats would also be foldable in half along its length such that the mask would be capable of being double-folded.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of O’Leary et al. (US 2017/0095015).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses that adhesives removably attachable to skin may be used to hold the mask on a user’s face to effect a seal against the skin of a user (column 10, lines 50-51; column 13, lines 51-58).  However, the combination of Steindorf and Marx fails to teach an adhesive nose strip attached to the top margin of the mask and at least one adhesive chin strip extending along the bottom margin of the mask.
O’Leary discloses a face mask (mask 600) comprising an adhesive nose strip (superior film dressing portion 606) attached to a top margin of the mask (600) and extending towards side margins of the mask (600) and at least one adhesive chin strip (inferior film dressing portion 614) extending along a bottom margin of the mask (600), wherein the adhesive nose strip (606) and the at least one adhesive chin strip (614) are covered with a protective film (wax, paper, or other backing) that is removable to expose an adhesive that is adapted to be removably attachable to skin to effect a seal against the skin (Figs. 6A-6B; ¶ 0074, 0109, 0113, 0115, & 0143).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the adhesives of the face mask taught by the combination of Steindorf and Marx to include an adhesive nose strip attached to the top margin of the mask and at least one adhesive chin strip extending along the bottom margin of the mask and covered with a protective film as taught by O’Leary for the purpose of attaching and sealing the face mask to the user above and below the mouth and nose to improve the peripheral seal respirator performance.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steindorf in view of Marx as applied to claim 1 above, and in further view of Reese et al. (US 5,699,792).  The combination of Steindorf and Marx discloses the invention substantially as claimed, as described above, and Steindorf further discloses that any straps known the in the art may be used to hold the mask (10) against the face of the user (column 11, lines 25-26).  However, the combination of Steindorf and Marx fails to teach an ear loop attached to each side margin of the face mask.
Reese discloses a face mask (face mask 12) comprising an ear loop (ear loops 16, 18) attached to each side margin (flaps 30, 32) of the face mask (12) (Figs. 1-2A; column 4, lines 13-16).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Steindorf and Marx to include an ear loop attached to each side margin as taught by Reese for the purpose of using a known securing means for securing the face mask to a user’s face.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/6/2022